DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 06/17/2019. The information disclosure statement(s) have/has been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHASE et al., US 20180321674, herein further known as Chase.
Regarding claim 1 and 11, Chase discloses a vehicle and system comprising: an electronic control unit comprising: a processor; and one or more processor-readable instructions (paragraph 38, AVES vehicle control system 210 of the present application ; and an occupant detection sensor configured to output a signal indicative of a presence of an occupant (paragraph 37-39, vehicle equipment 200 installed on each autonomous vehicle 20 includes vehicle control system 210, Interactive Voice Response (IVR) System 220 including a microphone and speaker, interactive touchscreen 230, scanning antenna 240, signal emitter 250 (i.e. output a signal), one or more cameras 260 and one or more sensors 270 (i.e. occupant detection sensor) (e.g. seat sensor and/or seatbelt sensor), see also at least FIG. 3, AND paragraph 66, AVES vehicle control system 210 will also check to make sure that any occupied seating position (i.e. presence of an occupant) has secured their seat-belts. If all the passengers are not belted in, AVES vehicle control system 210 activates IVR System 220 and interactive touchscreen 230 to prompt the passengers to fasten their seatbelts. After the user is verified, the destination is confirmed and passengers have fastened their seatbelts, AVES vehicle control system 210 commands autonomous vehicle 20 to begin the trip), wherein when executed by the processor, the one or more processor-readable instructions cause the vehicle to: record a route from a first location to a second location (paragraph 6, trip information includes pickup location (i.e. a first location), pickup date/time, destination location (i.e. second location), any intermediate stop location(s) and trip route (i.e. a route), AND paragraph 18, system guides the autonomous vehicle to complete the trip route and stores the trip information in a local memory (i.e. record a route), and autonomously return to the first location from the second location using the recorded route based on the signal received from the occupant detection sensor (paragraph 6, AVES vehicle control system guides the autonomous vehicle to the pickup location (i.e. return .
Regarding claim 2 and 12, Chase discloses all elements of claim 1 and 11 above including the processor-readable instructions.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: autonomously return to the first location from the second location using the recorded route based on a number of autonomous vehicles at the first location (paragraph 58-59, Computer server 120 guides autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations throughout the transportation network's geographic area, and AVES COC 100 monitors the number of trip requests 504 fulfilled by autonomous vehicles in taxi queues (i.e. number of autonomous vehicles at the first location) , and directs additional autonomous vehicles as necessary (i.e. return to the first location) to match demand).
Regarding claim 3 and 13, Chase discloses all elements of claim 1 and 11 above including the processor-readable instructions.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: autonomously return to the first location from the second location using the recorded route (paragraph 58-59, Computer server 120 and AVES COC 100 directs additional autonomous vehicles as necessary (i.e. return to the first location) to match demand) based on a passenger request at the first location (paragraph 31, AVES COC 100 communicates with AVES applications 300 installed on computing devices 30 to receive service requests (e.g., trip requests) from users, (i.e. passenger request)).
Regarding claim 4 and 14, Chase discloses all elements of claim 1 and 11 above including the processor-readable instructions.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: record a secondary route from the second location to a third location (paragraph 69, user may make a trip modification (i.e. record a secondary route) request 505 with altered trip information 507 (e.g., changed intermediate stop location(s) and/or destination location) (i.e. a third location)  while in transit by using IVR System 220, and autonomously return to the first location from the third location using one or more of the recorded route and the recorded secondary route based on the signal received from the occupant detection sensor (paragraph 6, AVES vehicle control system guides the autonomous vehicle to the pickup location (i.e. return to the first location) at the pickup time by transmitting to the vehicle computer system of the autonomous vehicle at least one of the trip information and driving commands).
Regarding claim 5 and 15, Chase discloses all elements of claim 1 and 11 above including the processor-readable instructions.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: determine a first location area that surrounds the first location at a first location radius (paragraph 44, vehicle owner/operator may specify restriction(s) 416, which may include an allowable operational trip area that the autonomous vehicle 20 may travel (e.g., defined by a radius around a latitude/longitude reference point) (whereby the allowable operational trip area includes the pickup location (i.e. a first location)); and autonomously return to the first location from the second location using the recorded route based on the number of autonomous vehicles within the first location area  (paragraph 58-59, Computer .
Regarding claim 6 and 16, Chase discloses all elements of claim 1 and 11 above including the processor-readable instructions.
Chase discloses further a vehicle and system wherein the processor-readable instructions further cause the vehicle to: determine a first location area that surrounds the first location at a first location radius (paragraph 44, vehicle owner/operator may specify restriction(s) 416, which may include an allowable operational trip area that the autonomous vehicle 20 may travel (e.g., defined by a radius around a latitude/longitude reference point) (whereby the allowable operational trip area includes the pickup location (i.e. a first location)); and autonomously return to the first location from the second location using the recorded route based on the number of active passengers within the first location area (paragraph 59, AVES COC 100 monitors the number of trip requests 504 fulfilled (i.e. active passengers) by autonomous vehicles in taxi queues, and directs additional autonomous vehicles as necessary to match demand).
Regarding claim 7 and 17, Chase discloses all elements of claim 1 and 11 above including the processor-readable instructions.
Chase discloses further a vehicle wherein the processor-readable instructions further cause the vehicle to: determine a first location area that surrounds the first location at a first location radius (paragraph 44, vehicle owner/operator may specify restriction(s) 416, which may include an allowable operational trip area that the autonomous vehicle 20 may travel (e.g., defined by a radius around a latitude/longitude reference point) (whereby the allowable operational trip area includes the pickup location (i.e. a first location)); and autonomously return to the first location from the second location using the recorded route based on the number of passive passengers within the first location area (paragraph 59, AVES COC 100 may direct autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests  from hailing users (i.e. passengers), to taxi queues at locations that traditionally depend on the timeliness and efficiency of taxi queues (e.g., airports, public events, hotels, etc.) (wherein the airports, public events such as sports at a stadium, hotel locations have higher concentration of passive passengers).
Regarding claim 8, Chase discloses all elements of claim 1 above including the processor-readable instructions.
Chase discloses further a vehicle wherein the processor-readable instructions further cause the vehicle to: determine a first location area that surrounds the first location at a first location radius; and expand the first location area  (paragraph 44, at the time of registration (which
may be updated as necessary) (i.e. expand the first location area),vehicle owner/operator may specify restriction(s) 416, which may include an allowable operational trip area that the autonomous vehicle 20 may travel (e.g., defined by a radius around a latitude/longitude reference point) (whereby the allowable operational trip area includes the pickup location (i.e. a first location))based on one or more of: (i) a number of passive passengers within the first location area (paragraph 59, AVES COC 100 may direct autonomous vehicles 20 in the active (wherein the airports, public events such as sports at a stadium such as sports at a stadium, hotel locations have higher concentration of passive passengers); (ii) a number of active passengers within the first location area (paragraph 59, AVES COC 100 monitors the number of trip requests 504 fulfilled (i.e. active passengers) by autonomous vehicles in taxi queues, and directs additional autonomous vehicles as necessary to match demand); and (iii) a number of autonomous vehicles within the first location area (paragraph 58-59, Computer server 120 guides autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations throughout the transportation network's geographic area, and AVES COC 100 monitors the number of trip requests 504 fulfilled by autonomous vehicles in taxi queues (i.e. number of autonomous vehicles at the first location) , and directs additional autonomous vehicles as necessary (i.e. return to the first location) to match demand).
Regarding claim 9, Chase discloses all elements of claim 8 above.
Chase discloses further a vehicle wherein the number of autonomous vehicles within the first location area is determined based on one or more of: (i) one or more vehicle-to-vehicle (V2V) connections with other autonomous vehicles (paragraph 53, the selected autonomous vehicles 20 can be in communication with each other (i.e. vehicle-to-vehicle (V2V) connections), as well as with AVES COC 100, during the trip); and (ii) one or more vehicle-to-infrastructure (V2I) connections (paragraph 70, AVES 10 will also have the ability to directly forward the location information of the vehicle to a future 911 system (i.e. vehicle-to-infrastructure (V2I) connection) that can accept such information).
Regarding claim 10, Chase discloses all elements of claim 9 above.
Chase discloses further a vehicle wherein the processor-readable instructions further cause the vehicle to autonomously travel from the first location to an auxiliary location (paragraph 57-58, if a trip request 504 is reassigned to a newly selected autonomous vehicle 20, computer server 120 diverts the previously selected autonomous vehicle to another pickup location or a standby location (i.e. auxiliary location); also server 120 guides autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations (i.e. auxiliary location) throughout the transportation network's geographic area) based on one or more of: (i) a number of passive passengers within the first location area (paragraph 59, AVES COC 100 may direct autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests  from hailing users (i.e. passengers), to taxi queues at locations that traditionally depend on the timeliness and efficiency of taxi queues (e.g., airports, public events, hotels, etc.) (wherein the airports, public events such as sports at a stadium such as sports at a stadium, hotel locations have higher concentration of passive passengers); (ii) a number of active passengers within the first location area (paragraph 59, AVES COC 100 monitors the number of trip requests 504 fulfilled (i.e. active passengers) by autonomous vehicles in taxi queues, and directs additional autonomous vehicles as necessary to match demand); and (iii) a number of autonomous vehicles within the first location area (paragraph 58-59, Computer server 120 guides autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations throughout the transportation network's geographic area, and AVES COC 100 monitors the number of trip requests 504 fulfilled by autonomous vehicles in taxi queues (i.e. number of autonomous .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over CHASE, in view of RICCI, US 20140309864, herein further known as Ricci.
Regarding claim 18, Chase discloses a method of autonomously moving a vehicle from a second location to a first location (paragraph 6, trip information includes pickup location (i.e. a first location), pickup date/time, destination location (i.e. second location), any intermediate stop location(s) and trip route (i.e. a route), AND paragraph 18, system guides the autonomous vehicle to complete the trip route and stores the trip information in a local memory (i.e. record a route) and determining an occupancy status of the vehicle at the second location (paragraph 66, AVES vehicle control system 210 will also check to make sure that any occupied seating position (i.e. presence of an occupant) has secured their seat-belts. If all the passengers are not belted in, AVES vehicle control system 210 activates IVR System 220 and .
However, Chase does not explicitly disclose the method comprising: capturing image data of an external environment and vehicle data as the vehicle travels from the first location to the second location using a camera; processing the image data to determine a route from the second location to the first location; travelling  to  location using the processed image data and the vehicle data.
Ricci teaches a method comprising: capturing image data of an external environment and vehicle data as the vehicle travels from the first location to the second location using a camera (paragraph 652, traffic sign translation module 2320 uses exterior cameras and/or other imaging sensors to image road signs (i.e. image data)); processing the image data to determine a route from the second location to the first location; travelling  to  location using the processed image data and the vehicle data (paragraph 85, the method comprises determining, by the microprocessor, one or more routes to a destination of the vehicle).
Therefore, from the teaching of Ricci, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chase to include capturing image data of an external environment and vehicle data as the vehicle travels from the first location to the second location using a camera and travelling to a location using the processed image data and the vehicle data in order to make an individual more comfortable while travelling which instills confidence and pleasure in using a given vehicle, and increasing an individual's preference for a given manufacturer and/or vehicle type.
Regarding claim 19, the combination of Chase and Ricci disclose all elements of claim 18 above including autonomously travelling from the second location to the first location.
However, Chase does not explicitly disclose the method comprising: capturing one or more of lidar data, sonar data, and radar data about the external environment using one or more of a lidar sensor, a sonar sensor, and a radar sensor; processing one or more of the lidar data, sonar data, and radar data to determine a route from the second location to the first location; and autonomously travelling from the second location to the first location using the processed image data and one or more of the lidar data, sonar data, and radar based on an occupancy status of the vehicle.
Ricci teaches a method comprising: capturing one or more of lidar data, sonar data, and radar data (paragraph 61, sensing elements includes sensors associated with the vehicle which include one or more of optical sensors, light sensors, photo sensors, inductive sensors, infra-red sensors, laser-based sensors, radar, lidar, ladar, acoustic-type sensors) about the external environment using one or more of a lidar sensor, a sonar sensor, and a radar sensor; processing one or more of the lidar data, sonar data, and radar data to determine a route (paragraph 58, embodiments include a method, comprising: receiving, by a microprocessor executable vehicle environment module of a vehicle, one or more signals from a plurality of sensing elements respecting an environment external to the vehicle; interpreting, by the microprocessor executable vehicle environment module, the one or more signals to determine if at least one predetermined environmental condition exists, AND paragraph 88, the microprocessor is further operable to: determine one or more alternate routes to a destination of the vehicle) from the second location to the first location; and autonomously travelling from the second location to the first location using the processed image data and one or more of the lidar data, sonar data, and radar based on an occupancy status of the vehicle (paragraph 88, aspects of the system above include wherein the microprocessor is further operable to: determine if a discount applies to the vehicle, wherein the discount comprises one or more of a senior discount, a handicapped driver discount, a frequent user discount, a fuel-efficiency discount, and a discount based on a number of people in the vehicle and determine one or more alternate routes to a destination of the vehicle).
	Therefore, from the teaching of Ricci, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Chase to include capturing one or more of lidar data, sonar data, and radar data about the external environment using one or more of a lidar sensor, a sonar sensor, and a radar sensor; processing one or more of the lidar data, sonar data, and radar data to determine a route in order to make an individual more comfortable while travelling which instills confidence and pleasure in using a given vehicle, and increasing an individual's preference for a given manufacturer and/or vehicle type.
Regarding claim 20, the combination of Chase and Ricci disclose all elements of claim 18 above.
Chase discloses further a method wherein the vehicle returns to the first location based on the number of autonomous vehicles at the first location (paragraph 58-59, Computer server 120 guides autonomous vehicles 20 in the active pool, which are not assigned to respond to trip requests from hailing users, to standby locations throughout the transportation network's geographic area, and AVES COC 100 monitors the number of trip requests 504 fulfilled by autonomous vehicles in taxi queues (i.e. number of autonomous vehicles at the first location) , and directs additional autonomous vehicles as necessary (i.e. return to the first location) to match demand).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669